Citation Nr: 1616901	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  12-35 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a recurrent gastrointestinal disorder to include diverticulosis, gastroenteritis, and irritable bowel syndrome (IBS).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 2001 to August 2008.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Muskogee, Oklahoma, Regional Office (RO) which, in pertinent part, determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for gastroenteritis and denied the claim on the merits.  In August 2013, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In August 2015, the Board, in pertinent part, remanded the issue of service connection for a gastrointestinal disorder to include diverticulosis, gastroenteritis, and IBS to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  


FINDING OF FACT

A recurrent gastrointestinal disorder was not manifested during active service.  The Veteran's recurrent diverticulitis has not been shown to have originated during active service.  


CONCLUSION OF LAW

A recurrent gastrointestinal disorder to include diverticulosis, gastroenteritis, and IBS was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  VA has issued several VCAA notices to the Veteran including a September 2011 notice.  The September 2011 VCAA notice was issued to the Veteran prior to the February 2012 rating decision from which the instant appeal arises.  The issue was readjudicated in the November 2012 statement of the case (SOC) and the multiple supplemental statements of the case (SSOC).  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  The Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  The hearing transcript is of record.  The Board remanded the instant appeal to allow for additional development of the record.  

The Veteran was afforded multiple VA gastrointestinal examinations.  The examination reports are of record.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that all relevant records were reviewed and the questions posed were answered.  Moreover, the Veteran has not objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist as to the issue of service connection for a recurrent gastrointestinal disorder have been met.  


II.  Service Connection 

The Veteran asserts that service connection for recurrent diverticulosis is warranted as his in-service gastrointestinal complaints characterized as gastroenteritis were actually the initial manifestations of his subsequently diagnosed recurrent diverticulosis.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Neither gastroenteritis nor diverticulosis are a "chronic disease" enumerated under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records reflect that he was seen for gastrointestinal complaints.  Treatment entries dates in June 2002 and July 2002 reflect that the Veteran was diagnosed with non-infectious gastroenteritis.  Treatment entries dated in March 2008 state that he was diagnosed with acute gastritis without hemorrhage.  Treatment entries dated in July 2008 note that the Veteran was diagnosed with viral gastroenteritis.  

In his February 2009 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that service connection for gastroenteritis was warranted.  

VA clinical documentation dated in May 2009 states that the Veteran was diagnosed with gastroenteritis.  At an October 2009 examination conducted for VA, the Veteran complained of and was diagnosed with gastroenteritis.  

Clinical documentation from J. Sisk, II, D.O., dated in June 2011 reports that the Veteran was diagnosed with gastroenteritis.  

At a January 2012 VA gastrointestinal examination, the Veteran advanced lower gastrointestinal complaints including abdominal cramping.  He was noted to have a history of viral gastroenteritis in July 2008 during active service.  The examiner commented that the Veteran "has some [gastrointestinal] symptoms now which are not the same as those which are described in the [service treatment records]."  The Veteran was diagnosed with IBS.  The examiner opined that it "is less likely than not that any current gastroenteritis is related to his gastroenteritis in the military."  The VA physician observed that: "[p]rivate treatment records from 6/11 show that the Veteran had a case of gastroenteritis in 6/11;" "[g]astroenteritis of this type is an acute illness of infectious etiology and is not and does not lead to a chronic condition;" and "[t]herefore, although the symptoms are similar the 6/11 illness does not represent an exacerbation of a chronic illness but merely another episode of gastrointestinal infection."  

A December 2012 abdominal computerized tomography study from E. Gurpinar, M.D., revealed findings consistent with "diverticulosis versus nonspecific colitis."  A December 2012 treatment record from M. Kutsen, M.D., states that the Veteran was diagnosed with left lower quadrant abdominal pain and "diverticulitis of colon (without mention of hemorrhage)."  

In his December 2012 Appeal to the Board (VA Form 9), the Veteran advanced that he was seeking service connection for a recurrent gastrointestinal disorder to include diverticulosis.   

At the August 2013 Board hearing, the Veteran testified that he initially experienced abdominal pain, nausea, and vomiting during active service; his gastrointestinal complaints continued after service separation; and he was ultimately diagnosed with diverticulosis after undergoing electrodiagnostic studies.  

A June 2015 addendum to the January 2012 VA gastrointestinal examination report states that the Veteran was treated for acute gastroenteritis in 2008 during active service and again in June 2011.  The examiner opined that "although the symptoms in 2008 and 6/11 are similar, this medical evidence does not represent a clinical course consistent with that of a chronic illness, but merely multiple episodes of gastrointestinal infections" and "[t]herefore, it is less likely than not that the above cited [service treatment records] together with the evidence as a whole demonstrates that the Veteran had a chronic disorder of the lower GI tract during active service."  

At an October 2015 VA gastrointestinal examination, the Veteran presented a history of stomach cramps and diarrhea during active service which was diagnosed as gastroenteritis and lower abdominal pain in 2010 which was subsequently diagnosed as diverticulosis.  The Veteran was diagnosed with diverticulosis.  The examiner concluded that "it is opinion of this examiner that Veteran's current condition is less likely than not related to service.  She clarified that: "[i]t is a common medical knowledge that diverticular disease has been called a disease of modern civilization and a large body of evidence supports the role of diet, particularly fiber, in the pathogenesis of the disease;" "[r]eview of current medical literature does not indicate that gastroenteritis may be a precursor of diverticulitis;" and "[t]here is no subjective or objective evidence to make a diagnosis of gastroenteritis [or] IBS at this time."  

The Veteran asserts that service connection for diverticulosis is warranted as his in-service gastrointestinal complaints were initial manifestations of his subsequently diagnosed recurrent diverticulosis.  Treating military medical personnel and VA physicians have diagnosed the Veteran's in-service gastrointestinal complaints as viral gastroenteritis.  The medical professionals concluded that such gastroenteritis was not recurrent in nature but rather constituted separate episodes of an acute illness.  The Veteran was specifically determined to exhibit no clinical evidence of either current gastroenteritis or IBS on the most recent examination of record.  The Veteran's recurrent diverticulosis was diagnosed by private computerized tomography study and found to have no etiological relationship to either the Veteran's episodic in-service gastroenteritis or to active service in general.  

The Veteran asserts that his in-service gastrointestinal complaints were manifestations of his currently diagnosed recurrent diverticulosis.  The Veteran's claim is supported solely by his own testimony and statements on appeal.  The Veteran is competent to state that he experienced gastrointestinal symptoms during active service similar to those from which he currently suffers.  However, the Board finds that his lay statements that such symptoms are attributable to recurrent diverticulosis rather than episodic viral gastroenteritis do not constitute competent evidence of the in-service manifestation of recurrent diverticulosis.  A medical professional has expressly negated any conclusion that the Veteran's in-service episodes of viral gastroenteritis were either an in-service manifestation of the Veteran's subsequently diagnosed diverticulosis or otherwise etiologically related to a recurrent gastrointestinal disorder.  The Veteran has not offered any medical qualifications.  He is not competent to offer an opinion regarding the etiology of his recurrent diverticulosis and/or its relationship to active service.  The onset of the claimed disorder is not amenable to observation by a lay person and requires specific clinical testing and correlation.  It is too complex to be addressed by a layperson.  See Jandreau, 492 F.3d at 1377.  

A recurrent gastrointestinal disorder was not manifested during active service.  The Veteran's recurrent diverticulosis has not been shown to have been manifested in or to have otherwise originated during active service.  There is no evidence of recurrent IBS.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. For these reasons, the Board finds that service connection for a recurrent gastrointestinal disorder to include diverticulosis, gastroenteritis, and IBS is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a recurrent gastrointestinal disorder to include diverticulosis, gastroenteritis, and IBS is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


